409 F.2d 844
John W. GARDNER, Secretary of Health, Education and Welfare, Appellant,v.George A. JOHNSON, Appellee.
No. 24746.
United States Court of Appeals Fifth Circuit.
May 2, 1969.

Richard B. Hardee, Asst. U.S. Atty., Tyler, Tex., Morton Hollander, Walter H. Fleischer, William Kanter, Attys., Dept. of Justice, Washington, D.C., Carl Eardley, Acting Asst. Atty. Gen., William Wayne Justice, U.S. Atty., for appellant.
Theodore B. Sisco, McKinney, Tex., Bill M. McKnight, Larry Bach, Dallas, Tex., Sisco & Sisco, McKinney, Tex., McKnight, Van Meter & Dean, Larry B. Bach, Dallas, Tex., for appellee.
Before TUTTLE and GEWIN, Circuit Judges, and HUNTER, District Judge.
PER CURIAM:


1
The court having, in the en banc rehearing of King v. Gardner, 5 Cir., 391 F.2d 401, 410, noted the amendment of the basic statute by P.L. 90-248, 81 Stat. 821 (approved January 2, 1968) Sec. 158 (b), the judgment of the trial court is vacated and the case is remanded to that court for reconsideration of the record here in light of that amendment and this court's disposition of King v. Gardner.